                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SCOTT JOHNSON,
                                   7                                                   Case No. 20-cv-06096-PJH
                                                      Plaintiff,
                                   8                                                   ORDER OF REFERENCE TO
                                                v.                                     MAGISTRATE JUDGE RE
                                   9                                                   PLAINTIFF’S MOTION FOR DEFAULT
                                         SHIT-FONG LO,                                 JUDGMENT
                                  10
                                                      Defendant.
                                  11
                                  12          Pursuant to Local Rule 72-1, this matter is referred to a Magistrate Judge for a
Northern District of California
 United States District Court




                                  13   report and recommendation on plaintiff’s motion for default judgment against defendant
                                  14   Shit-Fong Lo, in his or her individual and representative capacity as trustee of the Chi
                                  15   Chiu Lo Trust Dated April 18, 1986. Dkt. 17. Any date for hearing on this motion
                                  16   previously noticed on the undersigned's calendar is VACATED.
                                  17          The parties will be advised of the date, time, place, and/or method of any
                                  18   appearance by notice from the assigned magistrate judge.
                                  19          IT IS SO ORDERED.

                                  20   Dated: May 25, 2021

                                  21                                               /s/ Phyllis J. Hamilton__________
                                                                                   PHYLLIS J. HAMILTON
                                  22                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
